STONE, J.
The refusal of the court to require the plaintiff to state what he proposed to establish by his own oath, that the defendant might have the privilege of controverting it, must work a reversal of the case. — See the case of Pryor v. Harris, at the last term. It was not the intention of the legislature to constitute the parties general witnesses. — -See Code, § 2813. Neither-does sound policy authorize the court, under this section, to place contradictory statements before the jury, and cast on that body the duty of separating the uncontroverted from the controverted portions of the plaintiff’s testimony. This duty should have been performed by the court. — Jordan v. Owen, 27 Ala. 152.
No legal question is presented by the record, on the authority of Walker to bind the owners of the steamboat “Alamo.” — Story on Agency, § 35. If Walker was authorized to purchase the goods for the boat, and did so purchase them, and receive them into his possession, we know of no rule of law, which requires the seller to follow the goods, and see them safely and faithfully delivered on the boat. No authority has been cited in favor of this proposition, and, we presume, none can be found. The rule is, that within the scope of the agent’s authority, the principal is the party that trusts, and not the person who contracts with the agent. — Story on Agency, §§ 106, 217, 262-3; 1 Parsons on Contracts, 650-1. A delivery to an agent, authorized to receive, is a delivery to the principal.
*725Neither was it competent for the owners of the boat, if they were liable on the contract made with plaintiffs, to discharge themselves from that liability, by advertising for all creditors to present their claims. If they owed the debt, it was their duty to hunt up their creditor, and pay him. — Haldam v. Johnson, 20 Eng. Law and Eq. 498 ; Chitty on Contracts, (8th Amer. from 4th Lon. ed.) 629.
The charge in relation to interest was free from error. "When no time is fixed for the payment of a debt or legal liability, the law presumes it to be payable presently.— See Thompson v. Ketchum, 8 Johns. Rep. 189. On a contract to pay for goods sold and delivered, interest attaches as an incident to the demand. — Cheek v. Waldrum, 25 Ala. 152.
For the error above noted, the judgment of the circuit court is reversed, and the cause remanded.